Citation Nr: 1309005	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-02 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that, during his July 2012 hearing before the Board, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA) with regard to his claimed back disability.  Review of the Veteran's claims file shows that his SSA records have not been associated with the claims file.  As the duty to assist extends to obtaining SSA records where they may be relevant to the issue under consideration, remand is required for the RO to obtain the Veteran's SSA records.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Additionally, the Veteran should be provided with a VA examination addressing the etiology of his low back disorder.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the evidence reflects current diagnoses of and treatment for a low back disorder.  Also, the Veteran's service treatment records show complaints of low back pain during service.  Further, during his July 2012 hearing before the Board, the Veteran testified that he has had symptoms of a low back disorder since service discharge.  Accordingly, the Board finds that the low threshold described in McLendon has been reached, and a medical opinion addressing the etiology of the Veteran's low back disorder is required in this case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his low back disorder.  The RO must then attempt to obtain copies of all related medical records that are not already in the claims folder, to include any VA treatment records and all of the Veteran's records from the SSA.  In compliance with 38 C.F.R. § 3.159(c)(2), the RO must make as many requests as are necessary to obtain the SSA records and shall not end its efforts to obtain those records unless the RO concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  The RO must also make reasonable efforts to obtain any private medical treatment records identified by the Veteran as required by 38 C.F.R. § 3.159(c)(1).  If, after all procedurally appropriate actions to locate and secure the SSA records and any other identified records have been made and the RO concludes that such records do not exist, that further efforts to obtain the SSA records would be futile, or that reasonable efforts to obtain any identified private medical treatment records have been conducted, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e).  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must provide the Veteran with a VA examination addressing the etiology of the Veteran's low back disorder.  The Veteran's claims file, a copy of this Remand, and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a thorough review and discussion of all of the evidence of record, to include the Veteran's service treatment records, the post-service medical evidence of record, the Veteran's testimony and lay statements of record, and the other lay statements of record, the examiner must provide the following opinions regarding any currently diagnosed low back disorder:

1) Did the diagnosed low back disorder pre-exist active military service?

2) If so, upon what clinical evidence or factual predicate is the basis for the opinion that the diagnosed low back disorder pre-existed military service?

3) If it is determined that the Veteran's diagnosed low back disorder pre-existed active service, did the disorder increase in severity beyond the normal progression of the disorder during active military service?

4) Are the Veteran's current low back symptoms a result of a pre-existing low back disorder and were they caused or aggravated by an in-service low back injury?

5) Assuming that the diagnosed low back disorder did not pre-exist military service, is the low back disorder directly related to active military service?

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

